Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RELIASTAR LIFE INSURANCE COMPANY Deferred Variable OF NEW YORK Annuity Contract A Stock Company Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$10,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] This is a legal Contract between its Owner and Us. In this Contract you or your refers to the Owner shown above. We, our or us refers to ReliaStar Life Insurance Company of New York. Our home office is at 1000 Woodbury Road, Woodbury, N.Y. 11797. If this Contract is in force, we will make income payments to you starting on the Annuity Commencement Date. If you die prior to the Annuity Commencement Date, we will pay a death benefit to the Beneficiary. The amount of such benefit is subject to the terms of this Contract. There will be deductions from the Separate Account for Mortality and Expense Risk as well as administrative charges. See the Schedule. On the Annuity Commencement Date, if a Variable Annuity payment is chosen, you may elect an Assumed Interest Rate (AIR) of 3.5% or 5.0% . If the portion of any Variable Annuity payment for any Variable Separate Account Division is not to decrease, the annuity return rate under the Separate Account for that Division must be: (a) 5.15% on an annual basis which includes an annual return of up to 0.15% to offset the administrative charge set at the time Annuity Payments commence, if an AIR of 3.5% is chosen; or (b) 6.65% on an annual basis which includes an annual return of up to 0.15% to offset the administrative charge set at the time Annuity Payments commence, if an AIR of 5.0% is chosen. Provisions regarding Annuity Benefits are described beginning on page 23. All payments and values, when based on the investment experience of the Variable Separate Account, may increase or decrease in dollar amount, depending on the Contracts investment results. Provisions regarding the variable nature of this Contract are found on page 11. RIGHT TO EXAMINE THIS CONTRACT: You may return this Contract to us or the agent through whom you purchased it within 10 days after you receive it. If so returned, we will treat the Contract as though it were never issued. Upon receipt we will promptly refund the Accumulation Value, plus any charges we have deducted as of the date the returned Contract is received by us. Customer Service Center Secretary: [ /s/Paula Cludray-Engelke ] [P.O. Box 9271 Des Moines, IA 50306-9271 President: [ /s/J.R. Gelder ] 1-800-366-0066] Flexible Premium Deferred Variable Annuity Contract - No Dividends Variable Cash Surrender Values while the Annuitant and Owner are living and prior to the Annuity Commencement Date. Limited Additional Premium Payment option. Death Benefit subject to guaranteed minimum. Partial Withdrawal Option. Non-participating. Investment results reflected in values. RLNY-IA-2027 Contract Contents The Schedule Your Contract Benefits .15 Payment and Investment Information 3A Partial Withdrawal Option Contract Facts 3B Surrender Charge Charges and Fees 3C Waiver of Surrender Charge Income Plan Factors 3D Dollar Cost Averaging Cash Surrender Value Important Terms 4 Proceeds Payable to the Beneficiary Benefit Option Packages 19 Introduction to this Contract 6 Election of Benefit Option Packages The Contract Description of Benefit Option Package I The Owner Description of Benefit Option Package II The Annuitant Description of Benefit Option Package III The Beneficiary Change of Owner or Beneficiary Choosing an Income Plan 23 Annuity Benefits Premium Payments and Allocation Changes 8 Annuity Commencement Date Selection Initial Premium Payment Frequency Selection Additional Premium Payments The Income Plan Your Right to Change Allocation of The Annuity Options Accumulation Value Payment When Named Person Dies What Happens if a Variable Separate Account Division is Not Available Restricted Funds Other Important Information 26 Thresholds Sending Notice to Us Dollar Cap Reports to Owner Premium Threshold Assignment - Using this Contract as Allocation Threshold Collateral Security Thresholds  Effect on Withdrawals Changing this Contract Threshold Processing Contract Changes - Applicable Tax Law Misstatement of Age or Sex Description of the Accounts 11 Non-Participating The General Account Contestability The Variable Separate Accounts Payments We May Defer Authority to Make Agreements How We Measure the Contracts Required Note on Our Computations Accumulation Value 13 Valuation Period Accumulation Value Accumulation Value in each Division Charges Deducted from Accumulation Value on each Contract Processing Date Measurement of Investment Experience Copies of any additional Riders and Endorsements are at the back of this Contract. The Schedule The Schedule gives specific facts about this Contract and its coverage. Please refer to the Schedule while reading this Contract. RLNY-IA-2027 2 The Schedule Payment and Investment Information Annuitant Owner [Thomas J. Doe] [John Q. Doe] Annuitants Issue Age Annuitants Sex Owners Issue Age [55] [Male] [35] Initial Premium Annuity Option Annuity Commencement Date [$10,000] [Life 10-Year Certain] [January 1, 2026] Contract Date Issue Date Residence Status [January 1, 1996] [January 1, 1996] [New York] Schedule Date Benefit Option Package [January 1, 1996] [II] Separate Account(s) Contract Number Separate Account NY-B [123456] Initial Investment Initial Premium Payment Received [$10,000] Your initial Accumulation Value has been invested as follows: Percentage of Divisions Accumulation Value [Liquid Asset Division [50% Guaranteed Interest Division 1 Year @ 3.5%] 50%] Total 100% RLNY-IA-2027 3A 1 The Schedule Payment and Investment Information (continued) Annuitant Owner [Thomas J. Doe] [John Q. Doe] Annuitants Issue Age Annuitants Sex Owners Issue Age [55] [Male] [35] Initial Premium Annuity Option Annuity Commencement Date [$10,000] [Life 10-Year Certain] [January 1, 2026] Contract Date Issue Date Residence Status [January 1, 1996] [January 1, 1996] [New York] Schedule Date Benefit Option Package [January 1, 1996] [II] Separate Account(s) Contract Number Separate Account NY-B [123456] We will accept additional Premium Payments until you or the Annuitant reaches the Attained Age of 86. If this Contract is issued as an IRA, no contributions may be made for the taxable year in which you attain age 70 1/2 and thereafter (except for rollover contributions). The minimum additional payment which may be made is $50.00. Any additional payment which would cause the Contracts Accumulation Value to exceed $1,000,000 requires our prior approval. Guaranteed Minimum Interest Rate The minimum interest rate which can be declared by us for allocations to the General Account is an effective annual rate of 1.5% . RLNY-IA-2027 3A 2 The Schedule Contract Facts Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$10,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Contract Facts Contract Processing Date The Contract Processing Date for your Contract is [April 1] of each year. Specially Designated Division When a distribution is made from an investment portfolio underlying a Separate Account Division in which reinvestment is not available, we will allocate the amount of the distribution to the Liquid Asset Division, or its successor, unless you specify otherwise. Benefit Option Package Benefit Option Package [II] was selected. Optional Benefit Riders [Premium Credit Rider] Restricted Funds The designation of a Division as a Restricted Fund may be changed by us upon 30 days notice to you with regard to future transfers and Premium Payments into such Division in accordance with the provisions described on Pages 9 and 10 of the Contract. Restricted Funds are subject to limits as to amounts which may be invested or transferred into such Division. Restricted Funds, if any, are shown below as well as any applicable total Contract limits: [ING VP Value Opportunity Portfolio] Restricted Fund Limits Maximum Allocation % of Maximum Accumulation Value Premium % Dollar Cap 30% 99.999% $9,999,999 We also limit amounts which may be invested or transferred into each individual Restricted Fund. The limits for investment in each Restricted Fund are expressed as a percentage of Accumulation Value, premium or maximum dollar amount in accordance with the provisions described in the section entitled Premium Payments and Allocation Changes on Pages 9 and 10 of the Contract. The limits for investment in an individual Restricted Fund are the same as the aggregate Restricted Fund Limits set forth above. Refer to Premium Payments and Allocation Changes on Pages 9 and 10 for additional provisions regarding Restricted Funds . RLNY-IA-2027 3B The Schedule Charges and Fees Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$10,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Deductions from Premiums None Deductions from Accumulation Value Initial Administrative Charge None Administrative Charge We charge a maximum of $30 to cover a portion of our ongoing administrative expenses for each Contract Processing Period. The charge is incurred at the beginning of the Contract Processing Period and deducted on the Contract Processing Date at the end of the period. At the time of deduction, this charge will be waived if: (1) The Accumulation Value is at least $50,000; or (2) The sum of premiums paid to date is at least $50,000. Excess Allocation Charge $25. Any charge will be deducted in proportion to the amount being transferred from each Division. Premium Taxes We deduct the amount of any premium or other state and local taxes levied by any state or governmental entity when such taxes are incurred. We reserve the right to defer collection of premium taxes until the Contract is surrendered or until application of the Contract's Accumulation Value to an Income Plan. An Excess Partial Withdrawal will result in the deduction of any premium tax then due us on such amount. We reserve the right to change the amount we charge for premium taxes on future Premium Payments to conform with changes in the law or if you change your state of residence. Redemption Fees We may deduct the amount of any redemption fees imposed by a mutual fund or other investment company in which the Separate Account Divisions invest as a result of any surrenders, partial withdrawals, reallocations or other transactions directed by you. Surrender Charge Complete Years Elapsed Since Premium Payment 0 1 2 3+ Surrender Charges 6% 5% 4% 0% Waiver of Surrender Charge We will waive any Surrender Charge incurred due to a surrender or Excess Partial Withdrawal in the event you are subject to Qualified Extended Medical Care or suffer from a Qualifying Terminal Illness in accordance with the applicable provisions described under the section entitled Your Contract Benefits. RLNY-IA-2027 3C 1 The Schedule Charges and Fees (continued) Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$10,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Deductions from the Divisions Mortality and Expense Risk Charge - We deduct a charge from the assets in each Variable Separate Account Division on a daily basis for mortality and expense risks. The charge is not deducted from the General Account values. Prior to the Annuity Commencement Date, the Mortality and Expense Risk Charge varies by Benefit Option Package selected by you, as follows: Benefit Option The Maximum Daily Equivalent to an Annual Package Selected: Charge Is: Maximum Rate of: I 0.004558% 1.65% II 0.005116% 1.85% III 0.005535% 2.00% After the Annuity Commencement Date, the maximum daily Mortality and Expense Risk Charge will be 0.004141% (equivalent to an annual maximum rate of 1.50%), regardless of Benefit Option Package. Asset Based Administrative Charge - We deduct a charge of not more than 0.000411% of the assets in each Variable Separate Account Division on a daily basis (equivalent to an annual maximum rate of 0.15%) to compensate us for a portion of our ongoing administrative expenses. This charge is not deducted from the General Account values. Charge Deduction Division If elected by you, all charges against the Accumulation Value in this Contract will be deducted from the Liquid Asset Division, or its successor. RLNY-IA-2027 3C 2 The Schedule Income Plan Factors Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$10,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Values for other payment periods, ages or joint life combinations are available on request. Monthly payments are shown for each $1,000 applied based on the Annuity 2000 Mortality Table. Option 1: Income for a Fixed Period Rates for Fixed Annuity Payments with a 1.5% Guaranteed Interest Rate Years Income Years Income Years Income 5 17.31 14 6.60 23 4.28 6 14.53 15 6.20 24 4.13 7 12.54 16 5.86 25 3.99 8 11.06 17 5.55 26 3.87 9 9.90 18 5.28 27 3.75 10 8.97 19 5.04 28 3.64 11 8.22 20 4.82 29 3.54 12 7.59 21 4.62 30 3.45 13 7.05 22 4.44 Rates for Variable Annuity Payments with a 3.5% Assumed Interest Rate (AIR) Years Income Years Income Years Income 5 18.17 14 7.51 23 5.25 6 15.39 15 7.12 24 5.11 7 13.41 16 6.78 25 4.98 8 11.93 17 6.48 26 4.86 9 10.78 18 6.22 27 4.75 10 9.86 19 5.98 28 4.64 11 9.11 20 5.77 29 4.55 12 8.49 21 5.58 30 4.46 13 7.96 22 5.41 Rates for Variable Annuity Payments with a 5% Assumed Interest Rate (AIR) Years Income Years Income Years Income 5 18.82 14 8.23 23 6.04 6 16.05 15 7.85 24 5.91 7 14.08 16 7.52 25 5.78 8 12.61 17 7.23 26 5.67 9 11.46 18 6.97 27 5.56 10 10.55 19 6.74 28 5.47 11 9.81 20 6.54 29 5.38 12 9.19 21 6.36 30 5.30 13 8.67 22 6.19 RLNY-IA-2027 3D 1 RLNY-IA-2027 3D 1 The Schedule Income Plan Factors (continued) Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$10,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Option 2: Income for Life (Single Annuitant) Rates for Fixed Annuity Payments with a 1.5% Guaranteed Interest Rate Option 2(b) Option 2(b) Option 2(c) Adjusted 10 Years Certain 20 Years Certain Refund Certain Age Male/Female Male/Female Male/Female 50 $3.23/3.00 $3.15/2.96 $3.03/2.87 55 3.61/3.33 3.46/3.25 3.32/3.14 60 4.09/3.75 3.80/3.59 3.69/3.48 65 4.71/4.30 4.15/3.97 4.14/3.90 70 5.47/5.02 4.45/4.34 4.72/4.45 75 6.35/5.93 4.66/4.61 5.45/5.16 80 7.25/6.96 4.77/4.75 6.38/6.10 85 8.02/7.89 4.81/4.81 7.58/7.33 90 8.56/8.50 4.82/4.82 9.12/8.89 Rates for Variable Annuity Payments with a 3.5% Assumed Interest Rate (AIR) Option 2(b) Option 2(b) Adjusted 10 Years Certain 20 Years Certain Age Male/Female Male/Female 50 4.36/4.12 4.25/4.06 55 4.72/4.43 4.53/4.33 60 5.18/4.84 4.84/4.64 65 5.79/5.37 5.16/4.99 70 6.53/6.08 5.44/5.33 75 7.38/6.96 5.62/5.58 80 8.23/7.95 5.72/5.71 85 8.96/8.83 5.76/5.76 90 9.46/9.41 5.77/5.77 Rates for Variable Annuity Payments with a 5% Assumed Interest Rate (AIR) Option 2(b) Option 2(b) Adjusted 10 Years Certain 20 Years Certain Age Male/Female Male/Female 50 5.28/5.04 5.15/4.98 55 5.62/5.33 5.41/5.22 60 6.06/5.72 5.69/5.50 65 6.65/6.23 5.98/5.82 70 7.36/6.91 6.23/6.13 75 8.17/7.77 6.40/6.36 80 9.00/8.72 6.49/6.48 85 9.69/9.56 6.53/6.53 90 10.17/10.12 6.54/6.54 RLNY-IA-2027 3D 2 Important Terms Accumulation Value - The amount that a Contract provides for investment at any time.
